DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2021 has been entered.

Claim Status
Claims 1, 8-11, 13-14 and 16-21 (Currently Amended)
Claims 6-7, 23-25 and 27 (Original)
Claims 2-4, 12 and 26 (Previously Presented)
Claims 5, 15 and 22 (Cancelled)

Claim Objection
Claim 13 is objected to because of the following informalities:
Claim 13, line 3, the recitation of “the first and the second line” should be -- the first line and the second line
Appropriate correction is required.

Response to Argument
Applicant’s arguments and amendments, filed on 09/15/2021, have been fully considered. However, the application is not in allowable condition because the prior art(s) still reads on the amended claim as explained below.
Regarding the Applicant’s argument that the prior art(s) does/do not teach the amended claim recitation “a battery charger system ... wherein the third circuit is configured to operate the third switch to electrically disconnect the first set of battery cells from the second set of battery cells to implement a fast charging operational mode,
wherein the first circuit is configured to close the first switch to electrically connect the first circuit to the first line of the power bus and the second set of battery cells to implement the fast charging operational mode; and
wherein the second circuit is configured to close the second switch to electrically connect the second circuit to the first line and the second line of the power bus and the first set of battery cells to implement the fast charging operational mode.”, on page 5 of the Remark section, the Examiner respectfully disagrees because 

Ono (U.S. 2019/0225109, effective filing date 01/19/2018) discloses in Fig. 1, the third circuit, R2 controlled by 100, is configured to operate the third switch R2 to electrically disconnect/connect [0051] [0052] the first set of battery cells from the second set of battery cells 11 and 12 to implement a fast charging operational mode [0080] [0081],
wherein the first circuit R1 controlled by 100; [0088] is configured to close the first switch R1 to electrically connect the first circuit to the first line PL1, connected to R1 via 21 closed of the power bus and the second set of battery cells 11 to implement the fast charging operational mode [0080] [0081] [0021]; and
wherein the second circuit R3 controlled by 100; [0088] is configured to close the second switch R3 to electrically connect the second circuit to the first line PL1, connected to R3 via 12 and 21 closed and the second line NL1, connected to R3 via 22 closed of the power bus and the first set of battery cells 12 to implement the fast charging operational mode [0080] [0081] [0021].
A person having ordinary skill in the art at the time of filing, would have found that it would have been obvious to implement a fast charging operational mode on the first set of battery cells or the second set of battery cells when they are electrically disconnected from each other by the third switch.  That is, a person having ordinary skill in the art would have understood and anticipated the fast charging implementation on either one of the first and second set of the battery cells 11 and 12, disconnected, by switch R2, from each other [0051] [0052], or fast charging implementation on both sets of the battery cells, connected in series or parallel [0049] [0050], based on the availability and capability of switching  [0049]-[0052] and fast charging mode [0080] [0081]. See MPEP 2144.
Regarding the Applicant’s argument that the prior art(s) does/do not teach the amended claim recitation “an aircraft-based power system comprising: a charger system that comprises a charger controller and a charger circuit …at least one switch arranged on a circuit between the battery system and an aircraft bus, wherein the at least one switch is configured to isolate the battery system from the aircraft bus”, on page 8 of the Remark section, the Examiner respectfully disagrees because
Timmons (U.S. 2011/0248680) teaches in Fig. 6, an aircraft-based power system abstract; [0001] comprising: a charger system [0021], lines 13-26; [0024], lines 17-29 that comprises 
a charger controller 60 and a charger circuit abstract, lines 1-4; [0018], lines 10-15; [0023], lines 12-15.
Whereas, Ono (U.S. 2019/0225109, effective filing date 01/19/2018) teaches in Fig. 1, at least one switch 21, 22 arranged on a circuit 20 between the battery system 10 and a vehicle bus PL1, NL1, wherein the at least one switch is configured to isolate the battery system 10 from the vehicle bus PL1, NL1. 

Regarding the Applicant’s argument that the prior art(s) does/do not teach the claim recitation “(the charger circuit configured to) generate a voltage higher than a voltage of the aircraft power bus; (the charging protocol that comprises) the voltage higher than the voltage of the aircraft power bus”, on page 10 of the Remark section, the Examiner respectfully disagrees because
Cook (U.S. 2008/0036419) teaches the charger circuit configured to generate a voltage higher than a voltage of the power bus [0030] [0031].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 6-7, 11, 13-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ono (U.S. 2019/0225109, effective filing date 01/19/2018).

Regarding claim 1, Ono (U.S. 2019/0225109) teaches in Fig. 1, a battery charger system ([0044]) comprising: 
a first circuit (R1+ corresponding control signal from 100 or R1 controlled by 100; [0088]) configured to connect (via 21 closed) to a first line (PL1, connected to R1 via 21 closed) of a power bus (PL1+NL1) and a second set of battery cells (11); 

the first circuit (R1 controlled by 100; [0088]) comprising a first switch (R1) to electrically connect or disconnect the first circuit to the first line (PL1, connected to R1 via 21 closed) of the power bus and the second set of battery cells (11); 
the second circuit (R3 controlled by 100; [0088]) comprising a second switch (R3) to electrically connect or disconnect the second circuit to the second line (NL1, connected to R3 via 22 closed) of the power bus and the first set of battery cells (12); 
a third circuit (R2+corresponding control signal from 100 or R2 controlled by 100; [0088]) configured to connect ([0049] [0050]) the first set of battery cells (12) to the second set of battery cells (11); and the third circuit comprising a third switch (R2) to electrically connect ([0049] [0050]) or disconnect ([0051] [0052]) the first set of battery cells (12) to the second set of battery cells (11),
wherein the third circuit (R2 controlled by 100; [0088]) is configured to operate the third switch (R2) to electrically disconnect ([0051] [0052]) the first set of battery cells (12) from the second set of battery cells (11) to implement (See the Note below) a fast charging operational mode ([0080] [0081] [0021]) (or [0083]-[0085]).
wherein the first circuit (R1 controlled by 100; [0088]) is configured to close the first switch (R1) to electrically connect the first circuit to the first line (PL1, connected to R1 via 21 closed) of the power bus and the second set of battery cells (11) to implement the fast charging operational mode ([0080] [0081] [0021]); and
wherein the second circuit (R3 controlled by 100; [0088]) is configured to close the second switch (R3) to electrically connect the second circuit to the first line (PL1, connected to R3 via 12 and 21 closed) and the second line (NL1, connected to R3 via 22 closed) of the power bus and the first set of battery cells (12) to implement the fast charging operational mode ([0080] [0081] [0021]).
Note: Ono discloses the third circuit is configured to operate the third switch to electrically disconnect/connect the first set of battery cells from the second set of battery cells and a fast charging operational mode. A person having ordinary skill in the art at the time of filing, would have found that it would have been obvious to implement a fast charging operational mode on the first set of battery cells or the second set of battery cells when they are electrically disconnected from each other by the third switch.  That is, a person having ordinary skill in the art would have understood and anticipated the fast charging implementation on either one of the first and second set of the battery cells, that are disconnected from each other [0051] [0052], or fast charging on both sets of the battery cells, connected in series or parallel [0049] [0050], based on the availability and capability of switching [0049]-[0052] and fast charging mode [0080] [0081] [0021]. See MPEP 2144.
Regarding claim 3, Ono teaches in Fig. 1, the battery charger system of claim 1, wherein the third circuit (R2 controlled by 100; [0088]) is configured to close the third switch (R2) to electrically connect the first set of battery cells (12) to the second set of battery cells (11) to provide power to the first line and the second line (PL1 and NL1 via 21 and 22 closed) of the power bus.
Regarding claim 4, Ono teaches in Fig. 1, the battery charger system of claim 1, wherein the third circuit (R2 controlled by 100; [0088]) is configured to close the third switch (R2) to electrically connect the first set of battery cells (12) to the second set of battery cells (11) to receive power from the first line and the second line (PL1 and NL1 via 21 and 22 closed) of the power bus.
Regarding claim 6, Ono teaches in Fig. 1, the battery charger system of claim 1, wherein the first switch (R1), the second switch (R3), and the third switch (R2) each comprise a relay ([0045] [0088]).
Regarding claim 7, Ono teaches in Fig. 1, the battery charger system of claim 1, wherein the first switch (R1), the second switch (R3), and the third switch (R2) are each configured to close or open in response to one or more control signals (control signals from 100; [0088]).
Regarding claim 11, Ono teaches in Fig. 1, a battery charger process comprising:
connecting a first circuit (R1 controlled by 100; [0088]) to a first line (PL1, connected to R1 via 21 closed) of a power bus (PL1, NL1) connected to R1 via 21 closed) and a second set of battery cells (11);
connecting a second circuit (R3 controlled by 100; [0088]) to a second line (NL1, connected to R3 via 22 closed) of the power bus and a first set of battery cells (12); 
first line (PL1, connected to R1 via 21 closed) of the power bus and the second set of battery cells (11); 
configuring the second circuit (R3 controlled by 100; [0088]) with a second switch (R3) to electrically connect or disconnect ([0088]) the second circuit to the second line (NL1, connected to R3 via 22 closed) of the power bus and the first set of battery cells (12); and 
configuring a third circuit (R2 controlled by 100; [0088]) to connect the first set of battery cells (12) to the second set of battery cells (11), wherein the third circuit (R2 controlled by 100; [0088]) comprises a third switch (R2) to electrically connect or disconnect ([0088]) the first set of battery cells (12) to the second set of battery cells (11),
 and wherein the third circuit (R2 controlled by 100; [0088]) is configured to operate the third switch (R2) to electrically disconnect ([0051] [0052]) the first set of battery cells (12) from the second set of battery cells (11) to implement (See the Note above in claim 1) a fast charging operational mode ([0080] [0081] [0021]) ([0083]-[0085]).
wherein the first circuit (R1 controlled by 100; [0088]) is configured to close the first switch (R1) to electrically connect the first circuit to the first line (PL1, connected to R1 via 21 closed) of the power bus and the second set of battery cells (11) to implement the fast charging operational mode ([0080] [0081] [0021]); and
wherein the second circuit (R3 controlled by 100; [0088]) is configured to close the second switch (R3) to electrically connect the second circuit to the first line (PL1, connected to R3 via 12 and 21 closed) and the second line (NL1, connected to R3 via 22 closed) of the power bus and the first set of battery cells (12) to implement the fast charging operational mode ([0080] [0081] [0021]).

Regarding claim 13, Ono teaches in Fig. 1, the battery charger process of claim 11, wherein the third circuit (R2 controlled by 100; [0088]) is configured to close the third switch (R2) to electrically connect the first set of battery cells (12) to the second set of battery cells (11) to provide power to the first line and the second line (PL1 and NL1 via 21 and 22 closed) of the power bus.
Regarding claim 14, Ono teaches in Fig. 1, the battery charger process of claim 11, wherein the third circuit (R2 controlled by 100; [0088]) is configured to close the third switch (R2) to electrically connect the first set of battery cells (12) to the second set of battery cells (11) to receive power from the first line and the second line (PL1 and NL1 via 21 and 22 closed) of the power bus.
Regarding claim 16, Ono teaches in Fig. 1, the battery charger process of claim 11, wherein the first switch (R1), the second switch (R3), and the third switch (R2) each comprise a relay ([0045] [0088]),
wherein the third circuit (R2 controlled by 100; [0088]) is configured to close the third switch (R2) to electrically connect the first set of battery cells (12) to the second set  the second line (NL1, connected to R3 via 22 closed) of the power bus;
wherein the third circuit (R2 controlled by 100; [0088]) is configured to close the third switch (R2) to electrically connect the first set of battery cells (12) to the second set of battery cells (11) to receive power from the first line (PL1, connected to R1 via 21 closed) of the power bus;
Regarding claim 17, Ono teaches in Fig. 1, the battery charger process of claim 11, wherein the first switch (R1), the second switch (R3), and the third switch (R2) are each configured to close or open in response to one or more control signals (control signals from 100; [0088]),
wherein the third circuit (R2 controlled by 100; [0088]) is configured to close the third switch (R2) to electrically connect the first set of battery cells (12) to the second set of battery cells (11) to provide power to the second line (NL1, connected to R3 via 22 closed) of the power bus;
wherein the third circuit (R2 controlled by 100; [0088]) is configured to close the third switch (R2) to electrically connect the first set of battery cells (12) to the second set of battery cells (11) to receive power from the first line (PL1, connected to R1 via 21 closed) of the power bus;
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ono (U.S. 2019/0225109, effective filing date 01/19/2018), as applied above in claims 1 and 11, in view of Shiobara (U.S. 2016/0301232).
Regarding claim 2, Ono teaches in Fig. 1, the battery charger system of claim 1, wherein the first circuit (R1 controlled by 100; [0088]) connects to the first line (PL1, connected to R1 via 21 closed) of the power bus; and wherein the second circuit (R3 controlled by 100; [0088]) connects to the second line (NL1, connected to R3 via 22 closed) of the power bus.
Ono does not explicitly teach (wherein the first circuit further comprises) a resistor; (wherein the second circuit further comprises) a resistor;
	Shiobara teaches in Fig. 2; [0046], a circuit (131+133) comprises a resistor (133) and a switch (131, controlled by 135); the circuit configured to connect to a power line (power supply line) and a battery (136). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a resistor of Shiobara’s into Ono’s first and second circuits, in order to regulate the current value when an excessively large current occurs, and to regulate the voltage value by means of a voltage drop when an excessively large voltage occurs ([0049]; Shiobara).
Regarding claim 12, Ono teaches in Fig. 1, the battery charger process of claim 11, wherein the first circuit (R1 controlled by 100; [0088]) connects to the first line (PL1, connected to R1 via 21 closed) of the power bus; and wherein the second circuit (R3 controlled by 100; [0088]) connects to the second line (NL1, connected to R3 via 22 closed) of the power bus.
Ono does not explicitly teach (wherein the first circuit further comprises) a resistor; (wherein the second circuit further comprises) a resistor;
	Shiobara teaches in Fig. 2; [0046], a circuit (131+133) comprises a resistor (133) and a switch (131, controlled by 135); the circuit configured to connect to a power line (power supply line) and a battery (136). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a resistor of Shiobara’s into Ono’s first and second circuits, in order to regulate the current value when an excessively large current occurs, and to regulate the voltage value by means of a voltage drop when an excessively large voltage occurs ([0049]; Shiobara).

Claims 8-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ono (U.S. 2019/0225109, effective filing date 01/19/2018), as applied above in claims 1 and 11, in view of Timmons (U.S. 2011/0248680).
Regarding claim 8, Ono teaches in Fig. 1, the battery charger system of claim 1, wherein the first set of battery cells (12) and the second set of battery cells (11) are configured to provide power to at least one powered vehicle system ([0042]-[0044]);
 the second line (NL1, connected to R3 via 22 closed) of the power bus;
wherein the third circuit (R2 controlled by 100; [0088]) is configured to close the third switch (R2) to electrically connect the first set of battery cells (12) to the second set of battery cells (11) to receive power from the first line (PL1, connected to R1 via 21 closed) of the power bus;
Ono does not explicitly teach at least one powered aircraft system;
	Timmons teaches battery configured to provide power to at least one powered aircraft system (abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate at least one powered aircraft system of Timmons’ into Ono’s battery system, in order to provide additional vehicle platform system powered by the battery (abstract; Timmons).
Regarding claim 9, Ono teaches in Fig. 1, the battery charger system of claim 1. Ono does not explicitly teach (wherein the power bus comprises) an aircraft power bus,
wherein the third circuit (R2 controlled by 100; [0088]) is configured to close the third switch (R2) to electrically connect the first set of battery cells (12) to the second set of battery cells (11) to provide power to the second line (NL1, connected to R3 via 22 closed) of the power bus;
 from the first line (PL1, connected to R1 via 21 closed) of the power bus;
Timmons teaches an aircraft power bus (53+53A, Fig. 6; [0023]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an aircraft power bus of Timmons’ into Ono’s battery system, in order to provide power lines interface for additional vehicle platform system powered by the battery (abstract; [0023]; Timmons).
Regarding claim 10, Ono teaches in Fig. 1, an vehicle power system ([0042]-[0044]) comprising the battery charger system ([0044]) of claim 1 and further comprising a battery system ([0042]) comprising the first set of battery cells (12) and the second set of battery cells (11),
wherein the third circuit (R2 controlled by 100; [0088]) is configured to close the third switch (R2) to electrically connect the first set of battery cells (12) to the second set of battery cells (11) to provide power to the second line (NL1, connected to R3 via 22 closed) of the power bus;
wherein the third circuit (R2 controlled by 100; [0088]) is configured to close the third switch (R2) to electrically connect the first set of battery cells (12) to the second set of battery cells (11) to receive power from the first line (PL1, connected to R1 via 21 closed) of the power bus;

Timmons teaches an aircraft power system (10, Fig. 6; abstract; [0023]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an aircraft power system of Timmons’ into Ono’s battery system, in order to provide additional vehicle platform system powered by the battery (abstract; [0023]; Timmons).
Regarding claim 18, Ono teaches in Fig. 1, the battery charger process of claim 11, wherein the first set of battery cells (12) and the second set of battery cells (11) are configured to provide power to at least one powered vehicle system ([0042]-[0044]),
wherein the third circuit (R2 controlled by 100; [0088]) is configured to close the third switch (R2) to electrically connect the first set of battery cells (12) to the second set of battery cells (11) to provide power to the second line (NL1, connected to R3 via 22 closed) of the power bus;
wherein the third circuit (R2 controlled by 100; [0088]) is configured to close the third switch (R2) to electrically connect the first set of battery cells (12) to the second set of battery cells (11) to receive power from the first line (PL1, connected to R1 via 21 closed) of the power bus;
Ono does not explicitly teach at least one powered aircraft system.
	Timmons teaches battery configured to provide power to at least one powered aircraft system (abstract). It would have been obvious to one of ordinary skill in the art 
Regarding claim 19, Ono teaches in Fig. 1, the battery charger process of claim 11, wherein the power bus comprises
wherein the third circuit (R2 controlled by 100; [0088]) is configured to close the third switch (R2) to electrically connect the first set of battery cells (12) to the second set of battery cells (11) to provide power to the second line (NL1, connected to R3 via 22 closed) of the power bus;
wherein the third circuit (R2 controlled by 100; [0088]) is configured to close the third switch (R2) to electrically connect the first set of battery cells (12) to the second set of battery cells (11) to receive power from the first line (PL1, connected to R1 via 21 closed) of the power bus;
Ono does not explicitly teach an aircraft power bus
Timmons teaches an aircraft power bus (53+53A, Fig. 6; [0023]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an aircraft power bus of Timmons’ into Ono’s battery system, in order to provide power lines interface for additional vehicle platform system powered by the battery (abstract; [0023]; Timmons).
Regarding claim 20, Ono teaches in Fig. 1, the battery charger process of claim 11, further comprising: configuring an vehicle power system ([0042]-[0044]) with a battery (11+12) comprising the first set of battery cells (12) and the second set of battery cells (11),
wherein the third circuit (R2 controlled by 100; [0088]) is configured to close the third switch (R2) to electrically connect the first set of battery cells (12) to the second set of battery cells (11) to provide power to the second line (NL1, connected to R3 via 22 closed) of the power bus;
wherein the third circuit (R2 controlled by 100; [0088]) is configured to close the third switch (R2) to electrically connect the first set of battery cells (12) to the second set of battery cells (11) to receive power from the first line (PL1, connected to R1 via 21 closed) of the power bus;
Ono does not explicitly teach an aircraft power system.
Timmons teaches an aircraft power system (10, Fig. 6 abstract; [0023]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an aircraft power system of Timmons’ into Ono’s battery system, in order to provide additional vehicle platform system powered by the battery (abstract; [0023]; Timmons).
Claims 21 and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Timmons (U.S. 2011/0248680), in view of Bauman (U.S. 8269641), further in view .
Regarding claim 21, Timmons teaches in Fig. 6, an aircraft-based power system (abstract; [0001]) comprising:
a charger system ([0021], lines 13-26; [0024], lines 17-29) that comprises 
a charger controller (60; [0021], lines 13-26; [0024], lines 17-29) and 
a charger circuit (abstract, lines 1-4; [0018], lines 10-15; [0023], lines 12-15); 
the charger system further configured to connect to an aircraft power bus (53, 53A; [0023], lines 1-7); the charger system further configured to deliver power ([0018], lines 10-15; [0023], lines 12-15) from the aircraft power bus (53, 53A) to the charger circuit;
the charger circuit ([0018], lines 10-15; [0023], lines 12-15) configured to be controlled by the charger controller (60; [0021], lines 13-26; [0024], lines 17-29); the charger controller configured to control the charger circuit (abstract, lines 3-4); and 
the charger system [0021], lines 13-26; [0024], lines 17-29) further configured to charge a battery system (70) comprising a plurality of battery cells (cells of 70) with the charger circuit ([0018], lines 10-15; [0023], lines 12-15)
Timmons does not explicitly teach (control the charger circuit consistent with) a charging protocol; (the charger system further configured to charge a battery system 
Bauman teaches in Fig. 1, control (VPMS 16) and monitor (14) the charger circuit (12) consistent with a charging protocol (abstract, lines 5, 9-10, 13-14);  the charger system (10) further configured to charge a battery system (11) with the charger circuit (12) consistent with the charging protocol (abstract, lines 5, 9-10, 13-14). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate charging protocol(s) of Bauman’s into Timmons’, in order to provide charging mode(s) based on the battery status (col. 1, lines 48-59).
The combination does not explicitly teach (the charger circuit configured to) generate a voltage higher than a voltage of the aircraft power bus; (the charging protocol that comprises) the voltage higher than the voltage of the aircraft power bus. 
Cook (U.S. 2008/0036419) teaches in Fig. 3, the charger circuit ([0030], lines 7-10; [0031], lines 1-4) configured to generate a voltage (voltage to charge 304 via 312) higher than (due to boost converter performed by inductor 316) a voltage of the power bus (voltage input to 316 via 308). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the charger circuit configured to generate a voltage higher than a voltage of the power bus of Cook’s into Timmons’, in view of Bauman’s, in order to provide a voltage converter, if required ([0030] [0031]; Cook).
at least one switch arranged on a circuit between the battery system and an (aircraft) bus, wherein the at least one switch is configured to isolate the battery system from the (aircraft) bus.
Ono (U.S. 2019/0225109, effective filing date 01/19/2018) teaches in Fig. 1, at least one switch (21, 22) arranged on a circuit (20) between the battery system (10) and a vehicle bus (PL1, NL1), wherein the at least one switch is configured to isolate the battery system (10) from the vehicle bus (PL1, NL1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate at least one switch arranged on a circuit between the battery system and an vehicle bus, wherein the at least one switch is configured to isolate the battery system from the vehicle bus of Ono’s into Timmons’, in view of Bauman’s and further in view Cook’s, in order to provide safety and system protection.
Regarding claim 23, Timmons teaches in Fig. 6, the aircraft-based power system of claim 21, in view of Bauman, further in view of Cook and further in view of Ono, further comprising a battery housing (100, Fig. 1 as outer case of housing of 70) configured to store the battery system (70), wherein the charger system ([0021], lines 13-26; [0024], lines 17-29; including 60 and charger circuit [0018], lines 10-15; [0023], lines 12-15) is arranged in the battery housing (100, Fig. 1).
Regarding claim 24, Timmons teaches in Fig. 6, the aircraft-based power system of claim 21, in view of Bauman, further in view of Cook and further in view of Ono, further comprising: a battery housing (100, Fig. 1 as outer case of housing of 70) configured to store the battery system (70); and a battery housing cover (top of 100, Fig. 1 or top of 
Regarding claim 25, Timmons teaches in Fig. 6, the aircraft-based power system of claim 21, in view of Bauman, further in view of Cook and further in view of Ono, further comprising: a battery housing (housing of 70, Fig. 6 with outer housing 100, Fig. 1) configured to store the battery system (70); and a charger system housing configured to store the charger system ([0021], lines 13-26; [0024], lines 17-29; 60 including charger circuit [0018], lines 10-15; [0023], lines 12-15), wherein the charger system housing (housing of 60 including charger circuit; [0021], lines 13-26; [0024], lines 17-29) is arranged adjacent to the battery housing (housing of 70 with outer housing 100, Fig. 1).
Regarding claim 26, Timmons teaches in Fig. 6, the aircraft-based power system of claim 21, in view of Bauman, further in view of Cook and further in view of Ono, wherein the charger circuit ([0018], lines 10-15; [0023], lines 12-15; [0021], lines 14-24; Timmons) comprises
at least one of the following: a rectifier, DC to DC converter (col. 3, line 14; Bauman) (or [0030] [0031]; Cook), transformer, voltage regulator ([0002], lines 20-30; [0021], lines 14-24; Timmons), fuses (col. 3, line 1; Bauman), ground fault circuit interrupter, temperature sensing circuits (col. 3, lines 3, 9; Bauman), voltage sensing circuits ([0002], lines 20-30; Timmons), and switching devices (e.g., 308, 310, 314, 312;  the battery system (70) is configured to be connected to an aircraft power bus (53, 53A).
Regarding claim 27, Timmons teaches in Fig. 6, the aircraft-based power system of claim 21, in view of Bauman, further in view of Cook and further in view of Ono, wherein the charging protocol (abstract, lines 5, 9-10, 13-14; Bauman) comprises a plurality of charging protocols (abstract, lines 5, 9-10, 13-14; Bauman); and wherein the plurality of charging protocols comprise at least a fast charging protocol (abstract, lines 5-9; Bauman) and a trickle charge charging protocol (abstract, lines 13-16; Bauman).
Conclusion
The prior arts, made of record and not relied upon, are considered pertinent to applicant's disclosure: U.S. 2017/0001511, U.S. 2014/0361730, U.S. 2014/0009106, U.S. 2012/0074894, U.S. 2015/0207343, U.S. 2013/0119947 and U.S. 2017/0120772.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571)270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG V BUI/Examiner, Art Unit 2859                     

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859
December 4, 2021